UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                       No. 20-4277


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

J.J.P., (Male Juvenile),

                     Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:19-cr-00132-JKB-1)


Submitted: April 20, 2021                                         Decided: May 3, 2021


Before FLOYD, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles N. Curlett, Jr., Lauren M. McLarney, ROSENBERG MARTIN GREENBERG,
LLP, Baltimore, Maryland, for Appellant. Robert K. Hur, United States Attorney, Kenneth
S. Clark, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       J.J.P., a male juvenile, appeals the district court’s order denying as untimely his

motion to reconsider the district court’s previous order granting the Government’s motion

to transfer jurisdiction for prosecution of J.J.P. as an adult. We affirm. 1

       “[T]he Federal Rules of Criminal Procedure do not specifically provide for motions

for reconsideration and prescribe the time in which they must be filed.” Nilson Van &

Storage Co. v. Marsh, 755 F.2d 362, 364 (4th Cir.1985). However, the Supreme Court has

held that a motion for rehearing or reconsideration extends the time for filing a notice of

appeal in a criminal case if the motion is filed before the order sought to be reconsidered

becomes final. See United States v. Ibarra, 502 U.S. 1, 4 n.2 (per curiam) (holding that

would-be appellants who file timely motion for reconsideration from criminal judgment

are entitled to full time period for noticing the appeal after motion for reconsideration has

been decided). We review a district court’s denial of a motion for reconsideration in a

criminal case for abuse of discretion. United States v. Kalb, 891 F.3d 455, 467 (3d Cir.

2018). “An abuse of discretion occurs if the district court fails to make the required factual

findings, or if those factual findings are clearly erroneous.” United States v. Juvenile Male,

554 F.3d 456, 465 (4th Cir. 2009) (internal quotation marks omitted). Here, J.J.P. does not

dispute that his motion for reconsideration was not timely filed; rather, he argues that the

district court should have concluded that he established good cause for it to consider his


       1
        J.J.P. asserts that we should review the underlying transfer order. However, we
have already determined that J.J.P. timely appealed only the denial of his motion for
reconsideration. Thus, we do not consider the merits of the transfer order.

                                               2
untimely motion. After reviewing the record and relevant authorities, we conclude that the

district court did not abuse its discretion by declining to find good cause to consider the

untimely motion. 2

       We therefore affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




       2
         We therefore decline to consider whether the district court abused its discretion by
alternatively denying J.J.P.’s motion on the merits.

                                             3